DETAILED ACTION
Allowable Subject Matter
Claims 1, 8, 14-15, 26-31, 33-37, and 39-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed in view of the Patent Board Decision dated 12/21/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PHONG H DANG/Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185